
	

113 HR 1178 IH: Creating Access to Residency Education Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1178
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Ms. Castor of Florida
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants for graduate medical education partnerships in States with a low
		  physician-resident-to-general-population ratio.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Access to Residency Education Act of
			 2013.
		2.Graduate medical
			 education partnerships in States with a low
			 physician-resident-to-general-population ratioPart B of title III of the Public Health
			 Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the
			 following:
			
				317U.Graduate
				medical education partnerships in States with a low
				physician-resident-to-general-population ratio
					(a)In
				generalThe Administrator of the Centers for Medicare &
				Medicaid Services (in this section referred to as the
				Administrator) shall make grants to, or enter into contracts
				with, eligible partnerships between State or local governments and private
				entities to support the creation of new medical residency training programs or
				slots within existing programs in underserved States in which there is a low
				physician-resident-to-general-population ratio.
					(b)EligibilityTo
				be eligible to receive Federal funding under this section, a partnership must
				consist of—
						(1)a State in which
				there are fewer than 25 medical residents per population of 100,000 or a local
				government within such a State; and
						(2)a public or
				private entity consisting of a public or nonprofit teaching hospital or an
				accredited graduate medical education training program.
						(c)Matching
				fundingIn awarding a grant or contract under this section, the
				Administrator shall include a requirement of matching funds as follows:
						(1)The public or
				private entity must agree to provide one-third of the cost of the medical
				residency program or new slots in an existing program.
						(2)The State or local
				government must agree to provide one-third of the cost of the medical residency
				program or new slots in an existing program.
						(3)To the extent and
				in the amounts made available in advance in appropriations Acts, the
				Administrator shall agree to provide the remaining one-third of the cost of the
				medical residency program or slots in an existing program.
						(d)PreferencesIn
				awarding grants and contracts under this section, the Administrator shall give
				preference to the following:
						(1)Eligible
				partnerships in which the participating State has 20 or fewer medical residents
				per population of 100,000 or the participating local government is within such
				a State.
						(2)Eligible
				partnerships in which the State involved has a population exceeding 15,000,000
				and has less than 10 percent of the Nation’s residency slots.
						(3)Eligible
				partnerships which fund new graduate medical education programs or slots within
				existing programs in the field of family medicine, internal medicine and its
				subspecialties, geriatrics, or pediatrics.
						(e)RequirementsThe
				Administrator may establish application processes and other requirements for
				partnerships to receive funding under this section including multiyear
				commitments to ensure the continued funding of graduate medical education slots
				for residents in training.
					(f)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $25,000,000 for fiscal year 2014, and such sums as may be
				necessary for fiscal years 2015 through
				2019.
					.
		
